J-A14010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 ROBERT E. LUPTAK, JR.                :
                                      :
                   Appellant          :   No. 1481 WDA 2019

       Appeal from the Judgment of Sentence Entered June 30, 2017
  In the Court of Common Pleas of Lawrence County Criminal Division at
                     No(s): CP-37-CR-0001073-2014


 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 ROBERT E. LUPTAK, JR.                :
                                      :
                   Appellant          :   No. 1482 WDA 2019

       Appeal from the Judgment of Sentence Entered June 30, 2017
  In the Court of Common Pleas of Lawrence County Criminal Division at
                     No(s): CP-37-CR-0000902-2015


 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 ROBERT E. LUPTAK, JR.                :
                                      :
                   Appellant          :   No. 1483 WDA 2019

       Appeal from the Judgment of Sentence Entered June 30, 2017
  In the Court of Common Pleas of Lawrence County Criminal Division at
                     No(s): CP-37-CR-0000512-2015
J-A14010-20


    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    ROBERT E. LUPTAK, JR.                        :
                                                 :
                       Appellant                 :   No. 1484 WDA 2019


          Appeal from the Judgment of Sentence Entered June 30, 2017
     In the Court of Common Pleas of Lawrence County Criminal Division at
                        No(s): CP-37-CR-0001075-2014


BEFORE: SHOGAN, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                              FILED OCTOBER 23, 2020

       In these consolidated appeals, Appellant, Robert E. Luptak, Jr., appeals

nunc pro tunc from the judgments of sentence entered on June 30, 2017, in

the Lawrence County Court of Common Pleas.1 After review, we affirm.

       The record reveals that in the summer of 2014, Kellie Mars agreed to

work as an informant for the New Castle Police Department and the Lawrence

County Drug Task Force. N.T., 4/18/17, at 40-41. Ms. Mars testified that she


____________________________________________


1 Appellant filed a separate notice of appeal at each trial court docket number,
and each appeal was assigned a Superior Court docket number. Notices of
Appeal, 9/27/19; Notice of Appeal Docketing Letters, 10/3/19.                On
October 17, 2019, this Court issued an order at each Superior Court docket
number directing Appellant to show cause why the four appeals should not be
consolidated. Orders, 10/17/19. In the orders, we noted that these matters
were consolidated and disposed of concurrently in the trial court. Id. On
October 21, 2019, Appellant filed four responses stating that he had no
objection to consolidation. Responses, 10/21/19. On October 28, 2019, this
Court sua sponte consolidated Appellant’s appeals. Order, 10/28/19.

                                           -2-
J-A14010-20


made five controlled purchases of oxycodone from Appellant. Id. at 44. As

a result of these controlled purchases, New Castle Police obtained a warrant

for Appellant’s arrest and a search warrant for Appellant’s residence. N.T.,

4/21/17, at 57-58.    On October 23, 2014, the police executed the search

warrant. Id. at 59. When the police arrived at Appellant’s house, Appellant

walked outside and was taken into custody. Id. at 60. During their search of

Appellant’s house, the police discovered and seized cocaine, oxycodone pills,

marijuana, steroid tablets, handguns, rifles, shotguns, a compound bow, a

crossbow, other bows, more than $15,000 in United States currency, and

other items that were suspected “spoils of criminal activity.” Id. at 63-94;

Trial Court Opinion, 11/14/19, at 6. Some of the seized items were not related

to the search warrant, but they were later determined to be stolen. Trial Court

Opinion, 11/14/19, at 6. The police subsequently secured a second search

warrant based on the information revealing that the seized items were stolen.

Id.

      The Commonwealth charged Appellant, inter alia, with numerous counts

of possession of a controlled substance with intent to deliver (“PWID”),

possession of a controlled substance (possession), criminal use of a




                                     -3-
J-A14010-20


communication facility, and receiving stolen property (“RSP”).2          Criminal

Informations, 11/26/14; 11/26/14; 6/30/15; and 3/30/17.3

       On March 31, 2017, Appellant filed a suppression motion at each trial

court docket number. In his suppression motion, Appellant alleged that he

was not provided Miranda4 warnings prior to making oral statements to

police, the search exceeded the scope of the first search warrant, the search

warrants were not supported by probable cause, and he requested

suppression of all seized property. On April 18, 2017, the trial court denied

Appellant’s motion, and the case proceeded to a jury trial.

       Following trial, the jury found Appellant guilty of all of the charged

offenses except one count of possessing drug paraphernalia. N.T., 6/28/17,

at 2. The trial court sentenced Appellant to an aggregate sentence of eleven

and one-half to twenty-three years of incarceration. Id. at 37. However, the

trial court stated that Appellant was eligible under the recidivism risk reduction

incentive (“RRRI”), 61 Pa.C.S. § 4501-4512. Id. Thus, if Appellant complied

____________________________________________


2 35 P.S. § 780-113(a)(30), 35 P.S. § 780-113(a)(16), 18 Pa.C.S. § 7512,
and 18 Pa.C.S. § 3925(a), respectively.

3  Prior to consolidation, a criminal information was filed at each trial court
docket number.
4 Miranda v. Arizona, 384 U.S. 436 (1966). Pursuant to Miranda, a criminal

suspect must be advised prior to interrogation that he has the right to remain
silent, anything he says can be used against him in a court of law, he has the
right to counsel, and if he cannot afford counsel, one will be appointed to
represent him. Commonwealth v. Yandamuri, 159 A.3d 503, 510 (Pa.
2017).



                                           -4-
J-A14010-20


with the terms of the RRRI, his minimum sentence could be reduced from

eleven and one-half to “8.916 years” years of incarceration. Id.

       On July 7, 2017, Appellant filed a post-sentence motion. On August 29,

2017, the trial court entered an amended sentencing order noting a

mathematical error and stating that Appellant’s RRRI minimum sentence was

nine years and seven months. Amended Sentencing Order, 8/29/17, at ¶3.5

On October 31, 2017, the trial court amended Appellant’s written sentencing

order with respect to the sentence imposed at trial court docket number CP-

37-CR-0000512-2015. Order, 10/31/17.6 The court clarified that one count

of PWID was mislabeled on the written order as a possession charge, and the

court amended the written sentencing order to conform with the criminal

information and the sentencing order provided at the time of sentencing. Id.

On November 6, 2017, the trial court then denied Appellant’s post-sentence

motion. Appellant did not file a direct appeal.

       On June 22, 2018, Appellant filed a timely pro se petition pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546, and the


____________________________________________


5 Although the trial court corrected the sentencing order beyond the thirty
days provided by 42 Pa.C.S. § 5505, we note that no one has challenged the
correction of this facial error. Moreover, our Supreme Court has held that trial
courts retain the authority to correct patent errors beyond the thirty days
provided in Section 5505. Commonwealth v. Holmes, 933 A.2d 57, 67 (Pa.
2007). Because there was no objection to the correction of the sentencing
order, and because we conclude it does not impact the legality of Appellant’s
sentence or our jurisdiction, we continue with our disposition.

6   See footnote 5.

                                           -5-
J-A14010-20


PCRA court appointed counsel.            Order, 10/4/18.   Appellant subsequently

petitioned for the reinstatement of his direct-appeal rights, which the PCRA

court reinstated nunc pro tunc on February 28, 2019. On March 12, 2019,

Appellant filed his nunc pro tunc appeal to this Court. We quashed Appellant’s

appeal pursuant to Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018),

because Appellant filed only one notice of appeal from the three trial court

dockets. Commonwealth v. Luptak, 402 WDA 2019, unpublished judgment

order (Pa. Super. filed September 4, 2019). However, this Court noted that

it was quashing Appellant’s appeal without prejudice to Appellant’s rights to

seek reinstatement of his appellate rights under the PCRA.          Id. at 3.   On

September 19, 2019, Appellant filed a second PCRA petition seeking the

restoration of his direct appeal rights, which was not opposed by the

Commonwealth, and the trial court granted the petition.          Order, 9/19/19.

Thereafter, Appellant filed a separate notice of appeal at each trial court

docket. Both the trial court and Appellant complied with Pa.R.A.P. 1925.7

       On appeal, Appellant raises four issues:



____________________________________________


7  Appellant filed a Pa.R.A.P. 1925(b) statement on March 26, 2019, and filed
an Amended Pa.R.A.P. 1925(b) statement on April 2, 2019. As noted, after
this Court quashed the first appeal, the trial court again reinstated Appellant’s
direct appeal rights. Appellant then filed separate notices of appeal on
September 27, 2019. The trial court did not order Appellant to file a new
Pa.R.A.P. 1925(b) statement, and instead relied on the March 26, 2019
Pa.R.A.P. 1925(b) statement and the April 2, 2019 Amended Pa.R.A.P.
1925(b) statement that Appellant filed in his initial nunc pro tunc appeal. Trial
Court Opinion, 11/14/19, at 3-4.

                                           -6-
J-A14010-20


       I.    Whether the trial court erred and abused its discretion in
       denying Appellant’s post-sentence motions, by finding that the
       jury’s verdict was based on evidence sufficient to sustain his
       convictions beyond a reasonable doubt?

       II.   Whether the trial court erred and abused its discretion in
       denying the Appellant’s motion to sup[p]ress evidence related to
       two search warrants as well as an alleged statement or statements
       made by Appellant after an alleged waiver of his Miranda rights?

       III. Whether the trial court erred and abused its discretion in
       denying Appellant’s post-sentence motions, by finding that the
       jury’s verdict was not against the weight of evidence?

       IV.   Whether the trial court’s imposition of its sentences upon
       Appellant raise a substantial question, as the reasons for the same
       were not properly articulated, were in error, an abuse of
       discretion, and unreasonable and manifestly excessive?

Appellant’s Brief at 11-12 (full capitalization omitted).8

       In his first issue, Appellant purports to challenge the sufficiency of the

evidence.    Appellant’s Brief at 38.          However, both the trial court and the

Commonwealth contend that Appellant waived this issue. Trial Court Opinion,

11/14/19, at 13; Commonwealth’s Brief at 4. After review, we agree that

Appellant waived his challenge to the sufficiency of the evidence.

       Our Court has held:

       If Appellant wants to preserve a claim that the evidence was
       insufficient, then [his Pa.R.A.P.] 1925(b) statement needs to
       specify the element or elements upon which the evidence was
       insufficient. This Court can then analyze the element or elements
____________________________________________


8  We have renumbered Appellant’s issues so that we may first address
Appellant’s challenge to the sufficiency of the evidence. We do so “[b]ecause
a successful sufficiency of the evidence claim warrants discharge on the
pertinent crime[.]” Commonwealth v. Toritto, 67 A.3d 29, 33 (Pa. Super.
2013) (en banc).

                                           -7-
J-A14010-20


      on appeal. [Where a Pa.R.A.P.] 1925(b) statement does not
      specify the allegedly unproven elements[,] ... the sufficiency issue
      is waived [on appeal].

Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008),

quoting Commonwealth v. Flores, 921 A.2d 517, 522-523 (Pa. Super.

2007).

      In Appellant’s Pa.R.A.P. 1925(b) statement and his Amended Pa.R.A.P.

1925(b) statement, he merely alleged in boilerplate fashion that the evidence

was insufficient to sustain all of his convictions. Pa.R.A.P. 1925(b) Statement,

3/26/19, at ¶3; Amended Pa.R.A.P. 1925(b) Statement, 4/2/19, at ¶3.

Appellant failed to specify any element upon which the evidence was

insufficient. Therefore, Appellant’s challenge to the sufficiency of the evidence

is waived on appeal. Williams, 959 A.2d at 1257.

      Next, Appellant presents two challenges to the trial court’s denial of his

suppression motion. He first asserts that the police seized personal property

from his house that was outside the scope of the first search warrant.

Appellant’s Brief at 22-31.      Secondly, Appellant avers that the police

questioned him without informing him of his rights as required by Miranda.

Id. at 31-38.

      We review the denial of a motion to suppress under the following

parameters:

      Our standard of review in addressing a challenge to a trial court’s
      denial of a suppression motion is whether the factual findings are
      supported by the record and whether the legal conclusions drawn
      from those facts are correct. When reviewing the ruling of a

                                      -8-
J-A14010-20


      suppression court, we must consider only the evidence of the
      prosecution and so much of the evidence of the defense as
      remains uncontradicted when read in the context of the record. ...
      Where the record supports the findings of the suppression court,
      we are bound by those facts and may reverse only if the legal
      conclusions drawn therefrom are in error.

Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007) (citations

omitted). “It is within the suppression court’s sole province as factfinder to

pass on the credibility of witnesses and the weight to be given their

testimony.” Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa. Super.

2006). Moreover, our scope of review from a suppression ruling is limited to

the evidentiary record that was created at the suppression hearing. In re

L.J., 79 A.3d 1073, 1087 (Pa. 2013).

      Appellant asserts that the first search warrant permitted the police to

enter his house and look for items related to drug trafficking and the drug

trade. Appellant’s Brief at 23. However, he claims that when the police seized

cross bows, tools, personal items, and other property which had no “indicia of

an incriminating nature,” the officers exceeded the scope of the first search

warrant. Id. at 23-24. After review, we conclude that no relief is due.

      The trial court resolved this issue applying the rules of “inevitable

discovery” and “plain view,” and it addressed Appellant’s claim of error as

follows:

            [Appellant’s] first-stated error complained of on appeal is
      that this court erred when it admitted evidence obtained based on
      a sealed search warrant issued on October 22, 2014, and executed
      on [Appellant’s] home on October 23, 2014.


                                    -9-
J-A14010-20


           On October 22, 2014, the Commonwealth obtained a search
     warrant to search [Appellant’s] residence at 218 W. Winter
     Avenue, New Castle, Lawrence County Pennsylvania. On October
     23, 2014, at 1:30 PM, the warrant was executed.

           During the execution of the warrant, Officer Joshua Covert
     of the New Castle Police Department identified a bow that he
     reported stolen from his vehicle. Numerous tools and other items
     which were not listed as items to be seized were seized from 218
     W. Winter Avenue as spoils of criminal activity.

             Based on a review of the October 22nd Warrant, many of
     the items seized during the execution of the first warrant did not
     fall into any of the ten stated categories of items to be searched
     and seized pursuant to the first warrant.

            Of the ten authorized subjects of the search, the closest
     provision to the items seized is the ninth provision of the warrant,
     which allows for the seizure of “receipts of items evidencing the
     expenditure of the proceeds of drug distribution...[.]” A precise
     reading of this provision does not allow for the seizure of the
     actual items evidencing the expenditure of the proceeds of drug
     distribution. Only the receipts of these items were authorized for
     seizure.

            The Fourth Amendment to the United States Constitution
     and Article I, Section 8 of the Pennsylvania Constitution protect
     individuals from unreasonable searches and seizures, thereby
     ensuring the “right of each individual to be let alone.” Com. v.
     Campbell, 862 A.2d 659[, 663] (Pa. Super. 2004).

           Normally, the search being outside the scope authorized by
     the warrant would trigger exclusion of the evidence. In the present
     case however, the doctrines of plain view and inevitable discovery
     apply.

           “The scope of a lawful search pursuant to a warrant is
     defined by the object of the search and the places in which there
     is probable cause to believe that it may be found.” Com. v. Taylor,
     771 A.2d 1261, 1265-66 (Pa. 2001) (citations and quotations
     omitted). “It is permissible to seize things other than those
     described in the search warrant if they have a reasonable relation
     to the purpose of the search[”] and are the fruits of crime, such
     as stolen property.[] Com v. Gannon, 454 A.2d 561, 565 (Pa.

                                    - 10 -
J-A14010-20


     Super. 1982) (notations omitted). Further, a warrant is not
     necessary where evidence comes to an officer’s “attention by
     virtue of being in plain sight.” Com. v. Bowers, 274 A.2d 546, 547
     (Pa. Super. 1970) (citations omitted); see also Com. v. Anderson,
     40 A.3d 1245, 1248 (Pa. Super. 2012).

            The plain view doctrine applies if 1) police did not violate
     the Fourth Amendment during the course of their arrival at the
     location where they viewed the item in question; 2) the item was
     not obscured and could be seen plainly from that location; 3) the
     incriminating nature of the item was readily apparent; and 4)
     police had the lawful right to access the item. Thus, police
     executing a valid search warrant may seize items not listed in the
     warrant if their incriminating nature is immediately apparent.
     Com. v. Harvard, 64 A.3d 690, 698 (Pa. Super. 2013).

           Officer Covert’s bow falls under the plain view exception.

           A significant number of tools and other items were seized
     from the home whereby the incriminating nature of the items was
     not immediately apparent.

          Upon the completion of the execution of the warrant,
     Corporal Richard Conti checked with the New Castle Police
     Department Detective Bureau and reviewed stolen goods reports.
     Corporal Conti in his application for a warrant on October 24,
     2014, noted many of the items remaining in the residence
     matched the descriptions of items in the theft reports.

            Evidence which would have been inevitably discovered is
     sufficiently purged of the original illegality to allow admission of
     the evidence. [Com. v. Gonzalez, 979 A.2d 879, 890 (Pa. Super.
     2009).] Implicit in this doctrine is the fact that the evidence would
     have been discovered despite the initial illegality. [Id.] If the
     prosecution can establish by a preponderance of the evidence that
     the illegally obtained evidence ultimately or inevitably would have
     been discovered by lawful means, the evidence is admissible. [Id.]
     “The purpose of the inevitable discovery rule is to block setting
     aside convictions that would have been obtained without police
     misconduct.” [Id. at] 890 (Pa. Super. 2009) (quoting Nix v.
     Williams, 467 U.S. 431, 444 n. 4 (1984).

          The items seized prior to the execution of the second
     warrant were outside the scope of the first warrant. However, on

                                    - 11 -
J-A14010-20


      the basis of the discovery of Officer Covert’s stolen bow inside 218
      W. Winter Avenue, Corporal Conti or another officer would more
      likely than not have still reviewed theft reports for items matching
      the descriptions of items found in the home. In addition, during
      the interrogation of [Appellant], which occurred prior to the
      execution of the second warrant, [Appellant] was questioned
      about his practices regarding purchasing these tools. When asked
      if [Appellant] had exchanged drugs for tools, he told the
      interviewing officers he did.2

            2Commonwealth’s Exhibit 2, Pretrial hearing April 10,
            2017.

            Lastly, the mere oversight of excluding derivative
      contraband from the listed scope of the warrant is not the sort of
      police misconduct the exclusionary rule is designed to protect
      against. The exclusionary rule is aimed at official misconduct.
      Com. v. Corley, 491 A.2d 829, 834 (Pa. 1985).

            It was inevitable that the items improperly seized during the
      execution of the first warrant would have been properly seized
      during the execution of the second warrant based on the probable
      cause gained through the discovery of Officer Covert’s bow as well
      as the review of theft reports and the probable cause the police
      already had in order to receive the first warrant.

Trial Court Opinion, 11/14/19, at 6-9.

      We agree with the trial court. The police executed a legal search warrant

and lawfully entered Appellant’s house. Once inside, the officers seized items

that were enumerated in the search warrant and seized items that they

suspected were stolen but were outside the scope of the warrant. The officers

were under no obligation to ignore an item in plain sight if its criminal nature

was immediately apparent. Moreover, because the police suspected that the

items discovered in Appellant’s house were the fruit of a criminal enterprise,

they reviewed the stolen property reports, confirmed that the items outside


                                     - 12 -
J-A14010-20


the scope of the warrant were in fact stolen, and on this basis, executed the

second search warrant. Thus, even if the criminal nature of an item, which

was in plain sight, was not immediately apparent, the items would have been

discovered inevitably after officers reviewed the stolen property reports. For

these reasons, we conclude that the seized items that were outside the scope

of the initial warrant inevitably would have been discovered, and we discern

no error in the trial court denying Appellant’s suppression motion based on

the doctrines of inevitable discovery and plain sight. Bowers, 274 A.2d at

547; Harvard, 64 A.3d at 698; and Gonzalez, 979 A.2d at 890.

      Next, Appellant asserts that the trial court should have suppressed

statements Appellant made to police because the officers did not provide

Appellant his Miranda warnings. Appellant’s Brief at 31. After review, we

discern no error.

      Appellant’s argument is based on his assertion that his testimony from

the suppression hearing was more credible than the testimony given by the

police officers. Appellant’s Brief at 31-37. However, as set forth above, the

credibility of the witnesses testifying at the suppression hearing and the

weight to be given their testimony is left to the trial court as the factfinder.

Gallagher, 896 A.2d at 585. The trial court disposed of this issue as follows:

             By Order of April 18, 2017, this court declined to suppress
      statements made by [Appellant] to police on October 23, 2014, as
      it found [Appellant] had waived his Miranda rights.

           The issue of argument came down to the fact that the
      Miranda waiver form was initialed ‘yes’ to the question indicating

                                     - 13 -
J-A14010-20


     whether [Appellant] wished to make a statement.         No written
     statement was ultimately made.

           The     Commonwealth      offered    the    testimony   of
     Detective Thomas Costa and Corporal Richard Conti who were
     present for the interrogation. The Officers testified they spoke
     with [Appellant], and after some preliminary conversation where
     the investigation was not discussed, they presented him with a
     Miranda waiver form and determined if he wished to make a
     statement. The Officers testified [Appellant] did wish to make a
     statement, but he only wished to make an oral statement, which
     was why the form was checked yes but was not accompanied by
     a written statement.

            According to [Appellant], the District Attorney led the
     interrogation rather than Detective Costa and Officer Conti.
     [Appellant] claimed he was not made aware of his right to remain
     silent during the interrogation and was presented with the Miranda
     waiver form only after he made statements to police. When
     [Appellant] was given the Miranda waiver form, he was told he
     had already given a statement, and he might as well initial the
     question stated he desired to give a statement because he already
     gave one. [Appellant] then initialed the line saying he desired to
     make a statement.

           This court, sitting as the suppression court, found the
     Officers credible due to the granular detail of which appeared in
     each officer’s testimony despite neither seeing the testimony of
     the other.

           This court did not find the testimony of [Appellant] credible.

           Where a motion to suppress has been filed, the, burden is
     on the Commonwealth to establish by a preponderance of the
     evidence that the challenged evidence is admissible. Com. v.
     Lindblom, 854 A.2d 604, 605 (Pa. Super. 2004). The role of the
     suppression court includes the responsibility of making credibility
     determinations. Com. v. Gallagher, 896 A.2d 583, 585 (Pa.
     Super. 2006).

           The question of the admission of the post-waiver statements
     is solely one of credibility. This court found the testimony of
     Detective Cota and Officer Conti credible, and did not find
     [Appellant] credible. The Miranda waiver form was initialed by

                                   - 14 -
J-A14010-20


      [Appellant] next to the statement: “I wish to make a statement.”1
      This determination directly results in the conclusion [Appellant]
      waived his Miranda rights. As such, the statements made by
      [Appellant] to the police are admissible.

            1   Commonwealth’s Exhibit 3, Pretrial hearing April 10, 2017.

Trial Court Opinion, 11/14/19, at 4-6.

      As we stated previously, it was within the sole province of the trial court

to determine the credibility of the witnesses and the weight to be given their

testimony. Gallagher, 896 A.2d at 585. At the suppression hearing, the trial

court heard testimony from Detective Costa, Corporal Conti, and Appellant.

The trial court concluded that Detective Costa and Corporal Conti testified

credibly concerning Appellant’s waiver of his Miranda rights and his

willingness to provide a statement. Conversely, the trial court did not find

Appellant’s version of events credible. Accordingly, pursuant to our scope and

standard of review, we discern no error in the trial court’s finding that

Appellant waived his right to remain silent and denying Appellant’s

suppression motion.

      In his third issue, Appellant avers that the trial court erred in denying

Appellant’s post-sentence motion for a new trial in which he asserted that the

verdict was against the weight of evidence.      Appellant’s Brief at 45; Post-

sentence Motion, 7/7/17, at ¶¶12-13. After review, we conclude that no relief

is due.

      Our Court has held that “[a] motion for [a] new trial on the grounds that

the verdict is contrary to the weight of the evidence, concedes that there is

                                      - 15 -
J-A14010-20


sufficient evidence to sustain the verdict.” Commonwealth v. Rayner, 153

A.3d 1049, 1054 (Pa. Super. 2016) (quoting Commonwealth v. Widmer,

744 A.2d 745, 751 (Pa. 2000)).        Our Supreme Court has described the

standard applied to a weight-of-the-evidence challenge as follows:

             The decision to grant or deny a motion for a new trial based
      upon a claim that the verdict is against the weight of the evidence
      is within the sound discretion of the trial court. Thus, “the function
      of an appellate court on appeal is to review the trial court’s
      exercise of discretion based upon a review of the record, rather
      than to consider de novo the underlying question of the weight of
      the evidence.” An appellate court may not overturn the trial
      court’s decision unless the trial court “palpably abused its
      discretion in ruling on the weight claim.” Further, in reviewing a
      challenge to the weight of the evidence, a verdict will be
      overturned only if it is “so contrary to the evidence as to shock
      one’s sense of justice.”

Commonwealth v. Cash, 137 A.3d 1262, 1270 (Pa. 2016) (internal citations

omitted).

      A trial court’s determination that the verdict was not against the weight

of the evidence is “[o]ne of the least assailable reasons” for denying a new

trial. Commonwealth v. Colon-Plaza, 136 A.3d 521, 529 (Pa. Super. 2016)

(quoting Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)). A verdict

is against the weight of the evidence where “certain facts are so clearly of

greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.” Commonwealth v. Lyons, 833 A.2d 245, 258 (Pa.

Super. 2003) (quoting Widmer, 744 A.2d at 751-752)). However, “we do

not reach the underlying question of whether the verdict was, in fact, against

the weight of the evidence.... Instead, this Court determines whether the

                                     - 16 -
J-A14010-20


trial court abused its discretion in reaching whatever decision it made

on the motion[.]” Commonwealth v. Ferguson, 107 A.3d 206, 213 (Pa.

Super. 2015) (citation omitted) (emphasis added).

      Appellant’s argument on this issue is lacking. Appellant dedicates four

pages of his brief to setting forth the standards for a litigant to preserve and

for the courts to decide a challenge to the weight of the evidence. Appellant’s

Brief at 45-48. He then provides one paragraph of argument. Id. at 49. The

crux of Appellant’s challenge is that the testimony provided by the defense

witnesses, when considered in conjunction with Appellant’s cross-examination

of the Commonwealth’s witnesses, establishes that the verdict was against

the weight of the evidence. Id. However, this Court will not reweigh the

testimony, and we will not substitute our judgment for that of the factfinder;

the jury is free to believe some, all, or none of the evidence presented and to

determine the credibility of the witnesses at trial.       Commonwealth v.

Windslowe, 158 A.3d 698, 712 (Pa. Super. 2017) (citation omitted). The

jury chose to credit the testimony of the Commonwealth’s witnesses, as it was

free to do. Id. After review, there is nothing about the trial court’s denial of

Appellant’s post-sentence motion that leads us to conclude that there was an

abuse of discretion. Accordingly, Appellant is entitled to no relief with respect

to his challenge to the weight of the evidence.

      In his final issue, Appellant asserts that the trial court abused its

discretion in imposing Appellant’s sentence.        Appellant argues that his


                                     - 17 -
J-A14010-20


sentence was unreasonable and manifestly excessive, and that the trial court

failed to provide the reasons for the sentence it imposed. Appellant’s Brief at

49-50.

      Appellant’s issue presents a challenge to the discretionary aspects of his

sentence. It is well settled that a challenge to the discretionary aspects of a

sentence is a petition for permission to appeal, as the right to pursue such a

claim is not absolute. Commonwealth v. Treadway, 104 A.3d 597, 599

(Pa. Super. 2014). “An appellant must satisfy a four-part test to invoke this

Court’s jurisdiction when challenging the discretionary aspects of a sentence,”

by (1) preserving the issue in the court below, (2) filing a timely notice of

appeal, (3) including a Rule 2119(f) statement, and (4) raising a substantial

question for our review. Commonwealth v. Tejada, 107 A.3d 788, 797 (Pa.

Super. 2015) (citation omitted); Commonwealth v. Austin, 66 A.3d 798,

808 (Pa. Super. 2013).

      In the instant case, Appellant preserved his challenge to the

discretionary aspects of his sentence in his post-sentence motion, Post-

sentence Motion, 7/7/17, at ¶¶14-15, and as we discussed above, Appellant

filed a nunc pro tunc appeal. Notices of Appeal, 9/27/19. Moreover, Appellant

included in his brief a concise statement of the reasons relied upon for

allowance of appeal pursuant to Pa.R.A.P. 2119(f). Appellant’s Brief at 7-11.

Therefore, we must determine whether Appellant has raised a substantial

question.


                                    - 18 -
J-A14010-20


       The determination of whether there is a substantial question is made on

a case-by-case basis, and this Court will allow the appeal only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code,

or (2) contrary to the fundamental norms which underlie the sentencing

process.    Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa. Super.

2015). “Our inquiry must focus on the reasons for which the appeal is sought,

in contrast to the facts underlying the appeal, which are necessary only to

decide the appeal on the merits.” Commonwealth v. Knox, 165 A.3d 925,

929 (Pa. Super. 2017) (quoting Commonwealth v. Tirado, 870 A.2d 362,

365 (Pa. Super. 2005)).

       Appellant alleges that although the individual sentences were in the

standard range of the Sentencing Guidelines, the aggregate sentence of

eleven and one-half to twenty-three years of incarceration was unreasonable

and manifestly excessive due to the consecutive nature of the sentences

imposed.      Appellant’s Brief at 7-11.9          We conclude that Appellant has

____________________________________________


9  Appellant also presents a novel argument that “the Commonwealth could
have satisfied its prosecutorial goal with two controlled buys, instead of five
controlled buys.” Appellant’s Brief at 52-53, 55. Appellant claims that
charging and sentencing Appellant for five separate criminal transactions was
excessive. Id. at 55-56. However, Appellant has not cited, nor does our own
research reveal, any authority that addresses the duration of a criminal
investigation as a sentencing issue. Whether the Commonwealth could have
achieved its prosecutorial goals by arresting Appellant after two controlled
buys is not properly before this Court. Appellant did not challenge the number



                                          - 19 -
J-A14010-20


presented a substantial question. See Commonwealth v. Dodge, 77 A.3d

1263, 1270 (Pa. Super. 2013) (“[A] defendant may raise a substantial

question where he receives consecutive sentences within the guideline ranges

if the case involves circumstances where the application of the guidelines

would be clearly unreasonable, resulting in an excessive sentence[.]”).

Accordingly, we conclude that Appellant satisfied the four-part test set forth

in Tejada, and we may address the merits of Appellant’s challenge to the

discretionary aspects of his sentence.10


____________________________________________


of arrests or counts in the criminal information in his omnibus pretrial motion
pursuant to Pa.R.Crim.P. 578. Appellant’s cases proceeded to trial, he was
convicted, and he was sentenced on the crimes set forth in the criminal
informations arising from the five controlled buys and search of his home. Any
challenge to the number of controlled buys or the contents of the information
is waived due to Appellant’s failure to raise it in the trial court. See Pa.R.A.P.
302(a) (“Issues not raised in the [trial] court are waived and cannot be raised
for the first time on appeal”); see also Commonwealth v. Jackson, 215
A.3d 972, 977-978 (Pa. Super. 2019) (holding appellant waived challenge to
amendment to criminal information where he failed to articulate specific
objection at appropriate stage of proceedings before trial court).

10 The Commonwealth appears to argue that Appellant was required to file a
petition for allowance of appeal pursuant to 42 Pa.C.S. § 9781 that was
separate from the appeal generally. Commonwealth’s Brief at 10-11. This is
inaccurate, and we note the following:

       Where a challenge is raised to the appropriateness of the
       discretionary aspects of a sentence, the “petition for allowance of
       appeal” specified in 42 Pa.C.S. § 9781(b) is deferred until the
       briefing stage, and the appeal is commenced by filing a notice of
       appeal pursuant to Chapter 9 rather than a petition for allowance
       of appeal pursuant to Chapter 11.




                                          - 20 -
J-A14010-20


       “[S]entencing is a matter vested in the sound discretion of the

sentencing judge, and a sentence will not be disturbed on appeal absent a

manifest abuse of discretion.” Commonwealth v. Sheller, 961 A.2d 187,

190 (Pa. Super. 2008).         An abuse of discretion is not merely an error in

judgment; rather, an appellant must establish that the trial court ignored or

misapplied the law, exercised its judgment for reasons of partiality, prejudice,

bias, or ill will, or reached a manifestly unreasonable decision. Id.

       The trial court sentenced Appellant as follows:

       Trial court docket number CP-37-CR-0001073-2014: Count 1

(PWID), nine to eighteen months of incarceration; and Count 2 (possession),

merges/no further penalty. N.T., 6/28/17, at 31-32.

       Trial court docket number CP-37-CR-0001075-2014: Count 1

(RSP), three to six months of incarceration. N.T., 6/28/17, at 32.         This

sentence was ordered to be served consecutively to the sentence at trial court

docket number CP-37-CR-0001073-2014. Id. at 32-33.

       Trial court docket number CP-37-CR-0000512-2015: Count 1

(PWID), no further penalty; Count 2 (PWID), nine to eighteen months of

incarceration; Count 3 (RSP), twelve to twenty-four months of incarceration;

Count 4 (RSP), twelve to twenty-four months of incarceration; Count 5 (RSP),


____________________________________________


Pa.R.A.P. 2119, Note. As stated above, in order to petition this Court for
allowance of appeal from the discretionary aspects of one’s sentence, an
appellant must comply with the factors set forth in Tejada, 107 A.3d at 797.
An additional and separate petition is not required.

                                          - 21 -
J-A14010-20


three to six months of incarceration; Count 6 (RSP), three to six months of

incarceration; Count 7 (possession), merges/no further penalty; Count 8

(possession), merges/no further penalty; Count 9 (possession), merges/no

further penalty; Count 10 (possession), merges/no further penalty; Count

1211 (PWID), forty-two to eighty-four months of incarceration; Count 13

(possession), merges/no further penalty; and Count 14 (RSP), twelve to

twenty-four months of incarceration. N.T., 6/28/17, at 33-35. The trial court

ordered the sentences at this docket number to be served consecutively to

each other and consecutively to the sentences at trial court docket numbers

CP-37-CR-0001073-2014 and CP-37-CR-0001075-2014. Id. at 35.

       Trial court docket number CP-37-CR-0000902-2015: Count 1

(PWID), nine to eighteen months of incarceration; Count 2 (PWID), six to

twelve months of incarceration; Count 3 (PWID), nine to eighteen months of

incarceration; Count 4 (PWID), nine to eighteen months of incarceration;

Count 5 (criminal use of a communication facility), no further penalty; Count

6 (criminal use of a communication facility), no further penalty; Count 7

(criminal use of a communication facility), no further penalty; Count 8

(criminal use of a communication facility), no further penalty; Count 9

(possession), merges/no further penalty; Count 10 (possession), merges/no

further penalty; Count 11 (possession), merges/no further penalty; and Count


____________________________________________


11 The trial court noted that Appellant was found not guilty on Count 11. N.T.,
6/28/17, at 34.

                                          - 22 -
J-A14010-20


12 (possession), merges/no further penalty. N.T., 6/28/17, at 35-37. The

trial court ordered the sentences at this docket number to be served

consecutively to each other and consecutively to the sentences at trial court

docket numbers CP-37-CR-0001073-2014, CP-37-CR-0001075-2014, and CP-

37-CR-0000512-2015. Id. at 37. This resulted in an aggregate sentence of

eleven and one-half to twenty-three years of incarceration. However, the trial

court stated that Appellant was eligible under the recidivism risk reduction

incentive (“RRRI”), 61 Pa.C.S. § 4501-4512. Id. Thus, if Appellant complied

with the terms of the RRRI, his minimum sentence could be reduced to nine

years and seven months of incarceration.           Amended Sentencing Order,

8/29/17, at ¶3. Moreover, the trial court stated that it reviewed Appellant’s

presentence investigation report, considered all relevant factors, provided its

reasons for the sentences imposed, and concluded that consecutive sentences

were appropriate.      N.T., 6/28/17, at 31, 41; see also Sentencing Orders,

6/30/17, at 1, 2 (stating that there was an undue risk that during a period of

probation or partial confinement that Appellant would reoffend and that a

lesser sentence would depreciate the seriousness of Appellant’s crimes).

       Appellant concedes that the sentences were within the standard range

of the Sentencing Guidelines. Appellant’s Brief at 55.12 However, Appellant



____________________________________________


12 We note that even Appellant’s longest individual sentence of forty-two to
eighty-four months of incarceration was in the standard range of the
Sentencing Guidelines. 204 Pa. Code § 303.16(a).

                                          - 23 -
J-A14010-20


asserts that he should have received a lesser sentence because his prior

record score was only “one,” and the quantity of controlled substances he

possessed was minimal as were the number of sales. Id.

     After review, it is evident that the duration of Appellant’s aggregate

sentence is due to the number of crimes combined with the trial court’s

directive that the sentences must be served consecutively. We reiterate, “[A]

defendant may raise a substantial question where he receives consecutive

sentences within the guideline ranges if the case involves circumstances

where    the   application    of   the   guidelines      would    be   clearly

unreasonable, resulting in an excessive sentence[.]” Dodge, 77 A.3d

at 1270 (emphasis added). As noted, Appellant was found guilty of twenty-

eight separate crimes, many of which were felonies. N.T., 6/28/17, at 31-37.

The trial court provided reasons for its sentences and imposed standard-range

sentences on fourteen crimes, found that ten crimes merged for sentencing

purposes, and imposed no further penalty on four counts of criminal use of a

communication facility, each of which was graded as a third-degree felony.

Id. at 31, 35-36, and 41. The aggregate sentence is due to the voluminous

number of convictions and the consecutive nature of the sentences imposed.

However, the imposition of consecutive, rather than concurrent sentences is

within the sound discretion of the trial court. Commonwealth v. Moury, 992

A.2d 162, 171-172 (Pa. Super. 2010).        Moreover, it is well settled that a

defendant is not entitled to a “volume discount” for his crimes by having his


                                   - 24 -
J-A14010-20


sentences run concurrently. Commonwealth v. Hoag, 665 A.2d 1212, 1214

(Pa. Super. 1995). Under the circumstances presented in the instant case,

we cannot conclude that Appellant’s aggregate sentence is unreasonable and

excessive. Accordingly, we find no abuse of discretion in the sentence the

trial court imposed.

      For the reasons set forth above, we conclude that Appellant is entitled

to no relief. Therefore, we affirm the judgments of sentence.

      Judgments of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2020




                                   - 25 -